Citation Nr: 1628252	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  13-09 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for migraine headaches, to include as due to exposure to environmental hazards while serving in the Gulf War.
 
2.  Entitlement to service connection undiagnosed illness involving a skin rash, to include as due to exposure to environmental hazards while serving in the Gulf War.
 
3.  Entitlement to service connection for undiagnosed illness manifested by tingling of the fingers, to include as due to exposure to environmental hazards while serving in the Gulf War.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 1992.  His service included participation in Operations Desert Shield and Desert Storm in Saudi Arabia and Kuwait; awards included the Combat Action Ribbon. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In January 2014, the Veteran testified at a Board hearing before the undersigned.  A transcript of the hearing is of record.

These matters were remanded by the Board in March 2015 for additional development.

After the Board remanded these matters, the RO granted service connection for the claim concerning a psychiatric disability in a July 2015 rating decision.  Therefore, the Board finds that the full benefit sought on appeal was granted for this claim, and thus, that claim is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Veteran was previously represented by David L. Huffman, an attorney who no longer is accredited to practice before VA.  In August 2014, the Veteran was notified that Mr. Huffman may not represent him before VA, and offered the opportunity to appoint a new representative.  The Veteran did not respond.  Consequently, he is unrepresented in this appeal.

The issue of entitlement to service connection for migraines is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have skin disability.

2.  The Veteran does not have tingling of the fingers.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a skin disability, to include as due to undiagnosed illness as a result of service in the Southwest Asia Theater during the Persian Gulf War, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2015).

2.  The criteria for service connection for tingling, to include as due to undiagnosed illness as a result of service in the Southwest Asia Theater during the Persian Gulf War, have not been met.  .  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice April 2011.
 
The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the July 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations and adequate opinions with respect to the claims on appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Pursuant to the Boards March 2015 remand, the RO noted that the Compensation and Pension (C&P) clerk was unable to reach the Veteran by phone when the  request was received to determine if he had a rash at the present time or if they needed to wait for warmer weather to examine the Veteran.  The C&P clerk scheduled the Veteran for a VA skin examination to take place on May 26, 2015.  

On May 26, 2015, the examiner spoke with the Veteran by telephone and the Veteran reported that he did not have a rash and there was no point of driving to the hospital.  The examiner advised the Veteran that he could report for the scheduled examination or that he could cancel the appointment, and then call when a rash occurred.  The Veteran then canceled that appointment.  The examiner asked the Veteran whether he gets the rash in the summer or with warm weather.  The Veteran reported that the rash just comes and goes.  The examiner asked the Veteran if he had any photographs of the claimed rash which the Veteran responded he did not.  The examiner provided the Veteran with the examiner's phone number and extension and advised the Veteran to call if a rash occurs and encouraged the Veteran to take photographs if the rash occurs.  

On June 5, 2015, the examiner spoke to the Veteran by telephone.  The Veteran reported that he still did not have a rash and that this was the longest time he had not had a rash.  The Veteran reported that he last had a rash in November to December.  

On June 19, 2015, the examiner spoke to the Veteran by telephone.  The Veteran reported that he still had not rash and that it had not been present for more than 6 months.  

The Board finds that VA attempted on many occasions to provide the Veteran a skin examination, however, as the Veteran reported that he had no rash, no examination was provided.  However, the Board finds that the duty to assist with providing the Veteran with a skin examination has been fulfilled.   

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

If the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317 (2015).  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2015).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a), (b) (2015).

Pursuant to 38 U.S.C.A. § 1117, the definition of qualifying chronic disability includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, and (c) a diagnosed illness that the Secretary of VA determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2) (2015).

Objective indications of a qualifying chronic disability include both signs, in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2015).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C.A. § 1117(g) (2015).

A review of the Veteran's service personnel records shows that he served in the Southwest Asia Theater of operations during the Persian Gulf War.  Thus, he is considered a Persian Gulf Veteran.  38 C.F.R. § 3.317(a)(1)(i) (2015).

Numbness of the Fingers

The Veteran asserts that he has numbness and tingling of the fingers related to his active service.  

A November 2008 VA treatment record shows that the Veteran had no gross focal neurological deficits.

A November 2008 VA neurological consultation shows that the Veteran exhibited normal motor strength, normal deep tendon reflexes, and normal coordination.  Sensory examination to light touch was also normal.

A November 2012 VA examination report shows that the Veteran reported tingling on his right fingers.  The examiner noted that the Veteran did not have any symptoms associated with a peripheral nerve condition.  Additionally, the examiner noted that the Veteran had no subjective or objective evidence of neurological symptoms or peripheral nerve conditions.  The examiner also noted that the Veteran reported that this disability was something that his attorney filed and that he really did not have the disability.  

A June 2015 VA examination report shows that the Veteran was assessed with no symptoms attributable to any peripheral nerve condition.  The examiner reported that it was unlikely that his transient positional physiological hand paresthesia due to resting his arm on his elbow were related to any incidents in service.  The examiner also reported that the Veteran's hands and fingers were without evidence of a neurological abnormality.  

The Board recognizes that the Veteran may himself believe that he suffers from a nerve condition of the fingers.  He is competent to report neurological symptoms (such as pain, numbness, tingling), which are capable of lay observation. Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran has not shown that he is competent to give an opinion on diagnosis of a medical condition, such as a neurological condition as complex as peripheral neuropathy.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  A neurological disability, such as peripheral neuropathy, is not a condition for which lay observation has been found to be competent to establish the present of a disability.  Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, his assertions, standing alone, are insufficient to establish that he has a nerve condition affecting the fingers.  The Board also notes that during the November 2012 VA examination, the Veteran reported that he had no tingling of the fingers disability.  Instead he reported that this was a disability his attorney filed for him.  This statement also calls into question the validity of the Veteran reports of tingling of the fingers.  

The first requirement for any service connection claim is evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  At no time during the pendency of this appeal has there been a diagnosis of a nerve condition of the fingers.  Post service VA medical records are negative for a diagnosis of a nerve condition of any sort.  Significantly, two VA examiners have determined that there is no objective evidence of a nerve condition affecting the Veteran's fingers.  There is no medical evidence to the contrary, that is, medical evidence clearly establishing a diagnosis of nerve condition affecting the Veteran's fingers at any time during the current appeal.  Accordingly, the first element of service connection-competent evidence of a disability-is not met, and the claims must each be denied.

As the preponderance of the evidence is against the Veteran's claims for service connection for a nerve condition affecting the fingers of the right hand, the benefit of the doubt rule is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Skin Disability

The Veteran asserts that he has a skin disability related to active service.  The Veteran has described an intermittent skin rash affecting his genitals, armpits, and buttocks that started between 1994 and 1995.  He testified that it occurs mainly during the summer.


A review of the evidence of record show that the Veteran was assessed with normal skin and no rashes during emergency room treatments for other ailments in January 2007, July 2009, February 2010, and May 2011.  

An August 2009 private treatment record concerning dental bleeding noted that the Veteran had no active skin lesions. 

A May 2011 private treatment record shows that the Veteran did not indicate that he had a history of any skin rashes although the Veteran did report he had a past history for other conditions such as anxiety, depression, chicken pox, broken bones, and headaches.

During a November 2012 VA examination, he reported having a rash for a couple weeks at a time that occurred every two to four months and that it was worse with warm weather.  He stated that he first noticed the rash in 1993 or 1994.  He did not have a rash during the examination.  As a result, the examiner could not make a diagnosis or render a medical opinion.  

As noted previously, in June 2015 the VA examiner attempted on numerous occasions to schedule the Veteran for a VA skin examination.  As the Veteran reported that he did not have a rash during the scheduled times, he canceled the appointments.  At each juncture, the examiner encouraged the Veteran to call if the rash return or take pictures.  The Veteran did neither.  Therefore, the examiner reported that given the lack of a rash, a diagnosis and medical opinion were not possible.  As the rash had not been present for more than 6 month, there was a question whether a chronic rash existed.  

After a review of the evidence of record the Board finds that the preponderance of the evidence is against the Veteran's claim.

The first requirement for any service connection claim is evidence of a current disability.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  At no time during the pendency of this appeal has there been a diagnosis of skin condition.  Post service VA and private medical records are negative for a diagnosis of a skin condition.  Significantly, two VA examiners have determined that there is no evidence of a skin condition.   There is no medical evidence to the contrary, that is, medical evidence clearly establishing a diagnosis of skin condition affecting the Veteran at any time during the current appeal.  Accordingly, the first element of service connection-competent evidence of a disability-is not met, and the claims must each be denied.

The only other evidence of record supporting the Veteran's claims for service connection for a skin condition are his own lay statements.  The Veteran is competent to report upon his history of symptoms of a skin condition.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007).  However, in this case, the Veteran's first contentions that he had a recurring skin disability that he related to service were made contemporaneous with his January 2011 claim for VA compensation.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (a pecuniary interest may affect the credibility of testimony).  Therefore, the Board finds that the Veteran's statements made in furtherance of a claim for benefits are less credible and are outweighed by the contemporary medical treatment records that are negative for complaints, findings, or diagnosis of any skin condition related to service.  Additionally, the Board notes that prior to the Veteran filing his claim for compensation, he was treated numerous time by private treatment providers and never reported nor was he assessed with a recurrent skin rash.   

As the preponderance of the evidence is against the Veteran's claims for service connection for a skin condition, the benefit of the doubt rule is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection undiagnosed illness involving a skin rash, to include as due to exposure to environmental hazards while serving in the Gulf War, is denied.
 
Entitlement to service connection for undiagnosed illness manifested by tingling fingers, to include as due to exposure to environmental hazards while serving in the Gulf War, is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran contends that his migraine headache disability is due to his documented exposure to environmental hazards while serving in the Persian Gulf War.  In a May 1992 separation report of medical history, he denied currently or ever having frequent or severe headaches.  Neurological function was reported as normal on separation examination.

The first report of a headache was during an April 2006 primary care visit.  He complained of having some headaches due to sinus congestion.  He also disclosed that he drank six to eight 20-ounce Mountain Dew drinks per day.  The assessment was sinus congestion.  Subsequent VA and private treatment records document treatment for headaches. 

A  December 2008 VA neurology consultation, the Veteran described his migraine headaches in detail and stated that they began five years earlier.  He reported a family history of migraines among one of his four siblings and his mother.  He described drinking three large cups of coffee daily and five to six Mountain Dew cans.  The assessment was clinical picture mostly consistent with migraines.

A November 2012 VA examination report, the Veteran stated that he started getting headaches in 1993 or 1994 and testified in January 2014 that the headaches began in 1992 or 1993.

A June 2015 VA examination report shows that the Veteran was diagnosed with migraines.  After a review of the record and physical examination of the Veteran, the examiner opined that it was less likely than not that the Veteran's migraines were related to his military service to include any exposure to environmental hazards while serving in the Gulf.  The examiner reported that the Veteran did not report headaches on his May 20, 1992 separation examination from the service.  

The Board finds that the June 2015 VA examiner's opinion is inadequate as the provided rationale did not comment on the Veteran's reports of continuity of symptomatology and instead relied entirely on the absence of evidence in the service medical records to provide the negative nexus opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and instead relied entirely on the absence of evidence in the service records to provide negative opinion).  Therefore, the Board finds that another VA examination is warranted to determine the etiology of the Veteran's migraines.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with a medical doctor examiner to determine the etiology of migraines.  The examiner should review the claims folder and note that review in the report.  All indicated test should be conducted, and the report of any such studies should be incorporated in the report.  The examiner must consider the Veteran's statements regarding headaches and continuity of symptomology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). The examiner is asked to address the following.

The examiner should state whether it is as least as likely as not (50 percent probability or greater) that migraines are related to active service, to include environmental hazards while serving in the Gulf War.  In rendering this opinion, the examiner may not rely solely on the absence of reports of migraines during service, and must consider and discuss the Veteran's statements of symptomatology.  

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


